Citation Nr: 0321558	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  95-25 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for status post 
residuals of a myocardial infarction with hypertension 
(cardiovascular disability), currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for anxiety reaction 
with depression and history of syncope (psychiatric 
disability), currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972 and from August 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1994 and May 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  In the 
February 1994 rating action, the RO denied the veteran's 
claim of entitlement to an increased rating for his service-
connected cardiovascular disability, and in the latter rating 
decision, the RO denied entitlement to an increased rating 
for his service-connected psychiatric disability and to a 
TDIU.  The veteran perfected a timely appeal of these 
determinations to the Board.

In March 2002, the veteran, accompanied by his 
representative, testified at a videoconference hearing 
conducted before the undersigned Veterans Law Judge (formerly 
referred to as a Member of the Board).  

In August 2003, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.




REMAND

When this matter was initially before the Board in May 2002 
and June 2003, the Board undertook additional development of 
the veteran's cardiovascular disability, psychiatric 
disability, and TDIU claims pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  In Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) 
(2002).  Pursuant to that development, VA associated with the 
claims folder records of the veteran's outpatient treatment 
at the Raleigh, North Carolina, VA Medical Center, dated from 
October 2001 to August 2002, and from the Durham, North 
Carolina, VA Medical Center, dated in June 2003.  In 
addition, the veteran was afforded VA audiological and ear 
disease examinations in May 2003, copies of which have been 
associated with the claims folder.  Because the veteran has 
not waived initial of review by the RO of such additional 
evidence, the Board cannot decide the claims.  As such, in 
light of the Federal Circuit's decision, the case must be 
remanded.

Further, during the pendency of the appeal, the Veterans 
Claims Assistance Act of 2000 (hereinafter VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  This 
liberalizing law is applicable to the veteran's claim.  The 
Act and its implementing regulations (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claims.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

To date, the RO has not the veteran or his representative 
notification of the VCAA and the effect it had on his claim 
in appellate status.  The Board finds that, on remand, the RO 
should inform the veteran and his representative of the VCAA 
and its notification provisions.  

In remanding this matter, the Board observes that some of the 
evidence requested in the May 2002 and June 2003 development 
memorandums has not been obtained, including additional 
records from Wilson Memorial and Wake Memorial Hospitals, as 
well as VA medical records dated subsequent to August 2002 
from the Raleigh, North Carolina, VA Medical Center, and a 
June 2003 entry from the Durham, North Carolina, VA Medical 
Center.  Moreover, he was not afforded VA cardiovascular or 
psychiatric examinations to assess the nature, extent and 
severity of his service-connected status post residuals of a 
myocardial infarction with hypertension and anxiety reaction 
with depression and history of syncope; he was likewise not 
afforded appropriate examinations to assess the nature, 
extent and severity of his headaches and impotence.  Further, 
VA examiners have not commented on the impact of the 
veteran's service-connected disabilities on his ability to 
obtain and retain employment.  As such, on remand, VA must 
obtain this medical evidence.  Se, e.g., Stegall v. West, 11 
Vet. App. 268 (1998).

In addition, the criteria for evaluating cardiovascular 
disorders were revised, effective January 12, 1998.  62 Fed. 
Reg. 65219 (1997).  Effective November 7, 1996, VA also 
revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  61 Fed. Reg. 52,695 (1996).  The 
Board notes that this is significant because when the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002), however, can be no earlier than the 
effective date of that change.  As such, on remand, the RO 
must evaluate the veteran's cardiovascular and psychiatric 
disabilities under both criteria during the course of the 
entire appeal.  See VAOPGCPREC 3-2000 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

In addition, in support of his TDIU claim, the veteran argues 
that all his service-connected disabilities stem from a 
common etiology, and thus he meets the schedular requirements 
under 38 C.F.R. § 4.16(a).  In this regard, the Board 
observes that a review of the record shows that in December 
1977, the veteran underwent a battery of VA examinations and 
complained of having headaches and nervousness that had their 
onset following an in-service 1971 jeep accident.  Moreover, 
the physician who conducted the December 1977 VA 
neuropsychiatric examination noted the veteran's history of 
an in-service head injury and diagnosed the veteran as having 
"anxiety state with manifestations of anxiety, secondary to 
brain concussion syndrome."  The Board also observes that 
service connection is in effect for headaches, which was 
granted as a residual of an in-service head injury.  

Further, in the June 2003 VA outpatient entry, a VA 
psychiatrist reported that the veteran had cognitive 
impairment due to a brain injury, which was "evident in 
altered speech and mental organization."  The psychiatrist 
added that the veteran had been unable to drive since the 
1971 injury, and was

completely unable to work as a result of 
the organic brain syndrome for the last 
10 years.  He is unlikely to improve in 
function.  Efforts at work have been 
frustrating and have increased symptoms 
of depression.  I consider the patient to 
be completely and permanently disabled.  
He is unable to manage a living 
arrangement and is not allowed out of the 
home without direct supervision.

In light of the above, and particularly given the assessment 
offered by the June 2003 VA psychiatrist, the Board finds 
that the record raises a claim of direct service connection 
for organic brain syndrome, which is inextricably intertwined 
with the veteran's claims for an increased rating for his 
service-connected psychiatric disability and to a TDIU.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

In this regard, the Board notes that a November 1995 
statement prepared by the owner of Mike's Auto and Truck 
Repair in Lucama, North Carolina, reflects that he did not 
hire the veteran because the veteran suffered from blackout 
spells (he is service connected for syncope, which is rated 
as part of his service-connected psychiatric disability) and 
poor memory, which render him unable to operate machinery, as 
well as his inability to operate a motor vehicle; the 
businessman also cited the veteran's cardiovascular 
disability as a basis for his decision not to offer the 
veteran a job.

With respect to the veteran's syncope, because fainting or 
loss of consciousness is not among the criteria used for 
rating psychiatric disability, the Board concludes that, on 
remand, the RO must determine whether it warrant separate 
evaluation.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) (permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. § 4.14 
(2000)).

In addition, the veteran maintains that he is entitled to 
increased ratings on an extraschedular basis.  As such, on 
remand, the Board finds that, in connection with the 
increased rating claims, the RO must specifically determine 
whether the criteria for an extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1) are met and thus whether this matter 
warrants referral to the Under Secretary for Benefits or to 
the Director of the Compensation and Pension Service.

Finally, as noted above, the Board requested that a VA 
examiner opine as to whether the veteran was unemployable due 
to his service-connected disabilities.  In this regard, the 
Board reiterates that the VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A, and consistent with this legislation and 
existing Court precedent, when there is unemployability, VA 
must either a obtain a competent medical opinion from an 
examiner, subsequent to his or her review of the record, 
and/or a physical examination, to determine whether it is at 
least as likely as not that the veteran's service-connected 
disabilities alone render him unable to secure or follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 5103A; 
see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claims.  The 
letter should also specifically inform 
the veteran and his representative of 
which portion of the evidence is to be 
provided by the claimant and which part, 
if any, the RO will attempt to obtain on 
his behalf.  The veteran must also be 
advised that he has one year from the 
date of such notice to submit evidence.  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since September 1992 for his 
service-connected disabilities, i.e., 
status post residuals of myocardial 
infarction with hypertension; headaches, 
as a residual of a head injury; tinnitus; 
defective hearing, with high frequency 
hearing loss; an anxiety reaction with 
depression and history of syncope; and 
impotence, as well as for organic brain 
syndrome.  This should specifically 
include requesting any records of the 
veteran's treatment from Wilson Memorial 
Hospital, in Wilson, North Carolina, 
dated from 1993 to 1998; from Wake 
Memorial Hospital, in Raleigh, North 
Carolina, dated in recent years; from the 
Raleigh, North Carolina, VA Medical 
Center, since August 2002; and from the 
Durham, VA Medical Center, other than the 
outpatient entry dated in June 2003.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

3.  The RO should schedule the veteran 
for a VA cardiovascular examination to 
determine the current nature and extent 
of the veteran's service-connected 
cardiovascular disability.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All necessary tests and clinical studies 
should be accomplished, and all clinical 
findings must be reported in detail.  The 
report of the examination should reflect 
consideration of the veteran's pertinent 
medical history and complaints, and the 
examiner should discuss the nature, 
extent and severity of the veteran's 
cardiovascular disability.  In doing so, 
based on the results of the examination 
and review of the claims folder, the 
examiner should comment on the degree of 
the veteran's impairment due the 
symptoms, manifestations, and pathology 
associated with the service-connected 
heart disease by addressing the following 
sets of questions:

A.  (1) Whether the veteran has definite 
enlargement of the heart, sustained diastolic 
hypertension of 100 or more, and/ or moderate 
dyspnea on exertion; (2) whether the veteran has 
marked enlargement of the heart, confirmed by 
roentgenogram; (3) whether the objective findings 
demonstrate that the apex beat is beyond the 
midclavicular line; that there is sustained 
diastolic hypertension, diastolic of 120 or more, 
which may later have been reduced; and that there 
is dyspnea on exertion, and; if so, do such 
manifestations preclude the veteran from performing 
more than light manual labor.

B.  (1)Whether the veteran has a typical history of 
acute coronary occlusion or thrombosis, which has 
been characterized by chronic residual findings of 
congestive heart failure, angina on moderate 
exertion, or more than sedentary work being 
precluded; (2) whether the veteran has a history of 
substantiated repeated anginal attacks; (3) with 
either history pattern, and would the veteran be 
incapable of performing more than light manual 
labor.

C.  (1) Does the veteran demonstrate a workload of 
greater than 5 METS but not greater than 7 METS, or 
a workload of greater than 3 METS, but not greater 
than 5 METS, that results in dyspnea, fatigue, 
angina, dizziness, or syncope; (2) is there 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray; (3) 
has the veteran had more than one episode of acute 
congestive heart failure in the past year; and (4) 
does the objective findings disclose evidence of 
left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.

D.  Whether, without regard to the 
veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that the 
veteran's service-connected disabilities 
(including his organic brain syndrome if 
the examiner concludes it is related to 
his period of service, and particularly 
his status post myocardial infarction 
with hypertension), either alone or in 
the aggregate render him unable to secure 
or follow a substantially gainful 
occupation.

All examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a comprehensive VA psychiatric 
examination to determine the current 
nature, extent and severity of his 
service-connected anxiety reaction with 
depression and history of syncope.  The 
examiner must review the claims folder 
and acknowledge that review in the 
examination report.  The examination 
report should reflect consideration of 
the veteran's documented, relevant 
medical history.  All appropriate tests 
and studies should be conducted, and all 
clinical findings should be reported in 
detail.  The examiner should provide a 
multi-axial assessment, including 
assignment of a Global Assessment of 
Functioning (GAF) score and an 
explanation of what the score means.  In 
addition, the examiner must indicate 
whether it is at least as likely as not 
that the veteran has organic brain 
syndrome due to service; in offering this 
opinion, the examiner must comment on the 
assessment offered by the VA outpatient 
psychiatrist in June 2003.  In addition, 
the examiner should report the nature, 
extent and severity of the veteran's 
service-connected syncope.

The examiner should also report whether 
the veteran's service-connected 
psychiatric disability is productive of 
productive of definite, considerable, 
severe or total social and industrial 
impairment.  

Further, the examiner should indicate 
whether the veteran suffers from 
occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
and mild memory loss (such as forgetting 
names, directions, and recent events).  

He or she should also comment as to 
whether the disability causes 
occupational and social impairment, with 
reduced reliability and productivity, due 
to such symptoms as flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
frequently than once a week; difficulty 
in understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; and difficulty in establishing and 
maintaining effective work and social 
relationships.  

In addition, the examiner should state 
whether the disability is productive of 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); and an inability to 
establish and maintain effective 
relationships.  

Further, the examiner must indicate 
whether the veteran suffers from total 
occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  

Finally, the examiner must opine as to 
whether, without regard to the veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that the veteran's service-
connected disabilities (including his 
organic brain syndrome if the examiner 
concludes it is related to service), 
either alone or in the aggregate render 
him unable to secure or follow a 
substantially gainful occupation.  All 
examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should consider whether 
service connection is warranted for 
organic brain syndrome.  The RO must also 
specifically address whether a separate 
evaluation is warranted for the veteran's 
service-connected syncope.  Based on the 
above adjudications, the RO must 
reconsider the veteran's claims for 
increased evaluations for his service-
connected cardiovascular and psychiatric 
disabilities.  In doing so, the RO should 
consider the claims under both the former 
and revised criteria for evaluating 
cardiovascular and psychiatric 
disabilities.  The RO must also determine 
whether the criteria for submission for 
an extra-schedular pursuant to 38 C.F.R. 
§ 3.321(b)(1) have been met.   The RO 
should also readjudicate the veteran's 
TDIU claim.

If the determination remains adverse to the veteran, he and 
his representative should be furnished a supplemental 
statement of the case and be given an opportunity to respond.  
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


